Citation Nr: 1610772	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-30 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to January 23, 2012, and in excess of 70 percent from January 23, 2010 to December 11, 2013. 
 
2. Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to January 23, 2012.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Niece; the Veteran's Neighbor


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran, his niece, and his neighbor testified at a December 2012 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

These matters were previously remanded by the Board in February 2013.  Subsequent to the Remand, a June 2014 rating decision granted an increased evaluation of PTSD of 100 percent effective December 12, 2013.  In addition, entitlement to TDIU was granted effective January 23, 2012.  

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board's February 2013 Remand instructed the RO to provide appropriate notice to the Veteran concerning a claim for TDIU and to obtain any outstanding VA treatment records from April 2009 to present.  The Board noted that the Veteran had indicated at his December 2012 Travel Board hearing that he had been receiving monthly treatment for his PTSD, with an additional appointment scheduled for January 2013.  The most recent VA treatment record in the Veteran's file was from April 2009.  

While the Veteran was provided with appropriate TDIU notice, there is no indication in the record that appropriate steps were taken to obtain updated VA treatment records.  The most recent VA treatment records in the file are from April 2009.  There is no documentation of any attempts to obtain updated VA treatment records.  Any existing VA treatment records for the time period from April 2009 to present are necessary in order to properly adjudicate the Veteran's claim.  As a result, remand is required to ensure compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate steps to obtain updated VA treatment records for the period from April 2009 to present.  Steps to obtain such records and any responses to appropriate requests should be documented in the claims file.

2.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




